UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4417


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD RAY BOSTON, a/k/a D Ray,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:11-cr-00097-BO-1)


Submitted:   December 5, 2012             Decided:   December 20, 2012


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Byron C. Dunning, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Joshua L. Rogers, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donald Ray Boston appeals his 151-month sentence for

possessing with intent to distribute a quantity of heroin, in

violation of 21 U.S.C. § 841(a)(1) (2006).                              On appeal, Boston

contends both that his sentence is substantively unreasonable

and    that     it   is    procedurally         unreasonable            in   two   respects:

because the district court declined to hear evidence relevant to

his motion for downward departure and because the district court

assertedly inadequately explained its chosen sentence.

               “[T]he     rigorous        plain-error         standard         applies      to

unpreserved       claims      of    procedural        sentencing         error.”         United

States v. Lynn, 592 F.3d 572, 577 (4th Cir. 2010).                            To establish

plain    error,      Boston    must      show       that   “(1)    an    error     was    made;

(2) the error is plain; and (3) the error affects substantial

rights.”       United States v. Massenburg, 564 F.3d 337, 342–43 (4th

Cir. 2009).          “If all three of these conditions are met, an

appellate court may then exercise its discretion to notice a

forfeited error, but only if (4) the error seriously affects the

fairness,        integrity,         or     public          reputation         of    judicial

proceedings.”           United States v. Carr, 303 F.3d 539, 543 (4th

Cir. 2002) (internal quotation marks and alterations omitted).

In the sentencing context, an error affects substantial rights

if the defendant can show that the sentence imposed “was longer

than    that    to   which     he   would       otherwise     be    subject.”            United

                                                2
States     v.   Washington,    404    F.3d      834,     849    (4th    Cir.      2005)

(internal quotation marks omitted).

            We have thoroughly reviewed the record and conclude

that it was not plain error for the district court to decline

Boston’s offer to make his expert available to the court.                            We

likewise discern no error in the district court’s explanation of

its chosen sentence.          See Lynn, 592 F.3d at 578-79.                 Although

the   district    court     “might    have     said     more”    to     explain    the

sentence it chose, Rita v. United States, 551 U.S. 338, 359

(2007), its explanation was elaborate enough “to allow [this

court]     to    effectively     review       the      reasonableness       of     the

sentence.”      United States v. Montes-Pineda, 445 F.3d 375, 380

(4th Cir. 2006) (internal quotation marks omitted).

            Finally,       Boston’s   argument         that     his    sentence     is

substantively unreasonable is predicated upon his assertion that

it is unreasonable to sentence him as a career offender without

some explanation for that designation.                 Because we hold that the

district     court   sufficiently      explained        Boston’s       sentence    and

because     Boston   has     unearthed       nothing    else     to    disturb     the

presumptive reasonableness of his sentence, his argument on this

score is meritless.          See United States v. Susi, 674 F.3d 278,

289 (4th Cir. 2012).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

                                         3
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4